DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The lined-through references incorrect/incomplete.  To wit:
1/8/2020 IDS
Entry 24 is incorrect.  The supplied reference is JPH0570348 (3/23/1993) to Kureha Chem.  
Entries 35, 46, 48, 113 and 166 are incomplete (no date).  Furthermore, with respect to entry 166, the page citation is clearly incorrect (“…p. 3072-35…”).  How can a page citation be from pages 3072-3035?  
Entries 56, 62 and 69 are incomplete (pages).  
Entry 139 is of incorrect format.  (See MPEP 707.05(e)(IV) for examples of proper citation format for electronic documents.)

4/19/2021 IDS
Entry 6 is incorrect.  The supplied reference is drawn to the deodorization of shoes – clearly not germane to the instant invention.  

8/9/2021 IDS

Entry 12 is both incomplete (supplied reference consists only of page 36) as well as being an untranslated foreign language (presumably Mandarin) reference. 

In view of the above pattern of deficiencies, the examiner respectfully suggests a careful review of the IDS references and their respective citations is in order.   

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pharmaceutical composition for the treatment of a neoplasm (claims 43-52), a kit for the treatment of a neoplasm (claims 53 and 54), or a method of treatment of a neoplasm (claims 55-62) does not reasonably provide enablement for a pharmaceutical composition or a kit for the prophylaxis of a neoplasm, or a method for the prevention of a neoplasm.  make and use the invention commensurate in scope with these claims.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.
a) The claims are extraordinarily broad: “A pharmaceutical composition for the prophylaxis, treatment or both of a neoplasm…” (claim 43).  Dependent claims 44-52 further define the composition.  “A kit for the prophylaxis, treatment or both of a neoplasm…” (claim 53).  Dependent claim 54 further defines the kit.  “A method of prevention, treatment or both of a neoplasm…” (claim 55).  Dependent claims 56-62 further define the method.  
b,c) The nature of the invention is determined in part by the state of the prior art.  
The practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).  That being the case, inventor is presumed to be aware that even a cursory perusal of the teachings of the medicinal arts reveals that 
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prophylaxis or prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the enabled scope varies inversely with the degree of unpredictability in the art.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d, 833, 839, 166 USPQ 18, 24 (1970).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant compositions, kits or methods are prophylactically effective against or that they prevent cancer.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant compositions and kits are actually efficacious in a .  In re Gardner, 166 USPQ 138 (CCPA 1970). 
But, regardless of the amount of experimentation involved, inventor’s claims to the prophylaxis or prevention of a cancer are simply not believable in light of the present understanding in the contemporary medicinal arts.  It is settled case law that allegations of utility that are not believable in light of the contemporary knowledge in the art must be substantiated by acceptable evidence or stricken from the specification.  In re Ferns, 163 USPQ 609 (CCPA 1969; Ex Parte Moore, 128, USPQ 8 (BPAI 1960); In re Hozumi, 226, USPQ 353 (Comr. Dec. 1985); MPEP 706.03(c).  
Note that a patent is not a hunting license, nor a reward for search.  But rather is compensation for a search’s successful conclusion.  Protection is granted in return for an enabling disclosure, not for vague intimations of general ideas which may or may not be workable.  Genetech Inc. v. Nova Nordisk, 108 F.3d 1361, 42 USPQ 2d 1001, Fed. Circuit 1997.  
The examiner respectfully suggests deleting limitations with respect to the prophylaxis or prevention of neoplasms.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 44, 45, 56 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 44 and 45, for instance, teach that the composition comprises a second and third anti-cancer response modulator, respectively, selected from quercetin, SPB and EGCG – i.e. the same set of three anti-cancer response modulators taught in the independent claim (claim 43).  However, what does it mean to choose, for instance, quercetin as the first anti-cancer response modulation (claim 43), and then choose it again for the second anti-cancer response modulator (claim 44), and then choose it yet again as the third anti-cancer response modulator (claim 45)?  Does this mean that the concentration of this component is increased step-wise?  Other combinations yield similar conundrums.  
Analysis of claims 56 and 57 is similar.  
Clarification is in order.  

Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43-46, 48, 51, 52, 55-58 and 60 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2015/0366838 A1, cited in the IDS.  
The reference explicitly teaches a pharmaceutical composition including quercetin (the anti-cancer response modulator) and cyclophosphamide (the anti-cancer agent) for the treatment of cancers (page 2, [0021]-[0022]; page 3, [0040]).  A portion of the pharmaceutical composition may be formulated for IV administration (the anti-cancer agent) or oral administration (the quercetin) (page 3, [0040]).  Dosage of quercetin is from 250 mg to 5 g once or per day (page 1, [0014]).  The composition is 
Claims 44, 45, 56 and 57 are included in this rejection as the limitation with respect to quercetin as a first, second and third choice of the anti-cancer response modulator is intrinsic to the prior art.  (Note also the related 112(b) rejection of these claims above.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 47, 53, 54 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0366838 A1, cited in the IDS.  
Inventor teaches a pharmaceutical composition for the treatment of a neoplasm comprising cyclophosphamide (the anti-cancer agent) and quercetin (the anti-cancer response modulator) where the amount of cyclophosphamide is about 50 mg to about 150 mg (claim 47).  
Inventor further teaches a kit for the treatment of a neoplasm comprising cyclophosphamide (the anti-cancer agent) and quercetin (the anti-cancer response modulator) (claim 53).  Dependent claim 54 teaches an arrangement of containers in the kit.  
Finally inventor teaches a method for the treatment of a neoplasm in that a patient with a neoplasm is identified then treated with a pharmaceutical composition comprising cyclophosphamide (the anti-cancer agent) and quercetin (the anti-cancer response modulator) where the amount of cyclophosphamide is at a dose of about 3 mg/kg to about 50 mg/kg (claim 59).  

US 2015/0366838 A1 (outlined above in the 102 rejection) teaches that a typical dose of cyclophosphamide of 3-5 mg/kg twice a week may be reduced to 0.3-2.5 mg/kg (page 2, [0030]).  


Inventor distinguishes over the cited art, with respect to claims 53 and 54, in that a kit is explicitly claimed.  However, one of ordinary skill in the art, before the effective filing date of the instant invention, and given the teachings of the cited prior art, would have found obvious the packaging of the composition in the form of a kit suitable for administration whether in a single container or in two (or more) containers.  One of ordinary skill would have been motivated to package the composition in a suitable kit guided by ordinary technical considerations (ease of use, storage, transport, etc.).  

Claims 49, 50, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0366838 A1 in view of US 2013/0011488 A1, both cited in the IDS.    
	Inventor teaches a pharmaceutical composition for the prophylaxis, treatment or both of a neoplasm comprising cyclophosphamide (the anti-cancer agent) and quercetin, SPB or EGCG (the anti-cancer response modulator) where the amount of 
Inventor further teaches a pharmaceutical composition for the prophylaxis, treatment or both of a neoplasm comprising cyclophosphamide (the anti-cancer agent) and quercetin, SPB or EGCG (the anti-cancer response modulator) where the amount of EGCG is 0.1 g to 1.5 g, or the EGCG is in solution at a concentration of 5 mg/ml to 50 mg/ml (claim 50).  
Inventor further teaches a method for the treatment of a neoplasm in that a patient with a neoplasm is identified then treated with a pharmaceutical composition comprising cyclophosphamide (the anti-cancer agent) and quercetin, SPB or EGCG (the anti-cancer response modulator) where the SPB is administered at a dose of 0.1 g to 40 g (claim 61).  
Finally, inventor teaches a method for the treatment of a neoplasm in that a patient with a neoplasm is identified then treated with a pharmaceutical composition comprising cyclophosphamide (the anti-cancer agent) and quercetin, SPB or EGCG (the anti-cancer response modulator) where the EGCG is administered at a dose of 0.1 g to 1.5 g (claim 62).  

As outlined above, US 2015/0366838 A1 explicitly teaches a pharmaceutical composition including quercetin (the anti-cancer response modulator) and cyclophosphamide (the anti-cancer agent) for the treatment of cancers (page 2, [0021]-[0022]; page 3, [0040]).  The composition is administered to a patient having a 

US 2013/0011488 A1 teaches pharmaceutical compositions and methods for the prophylaxis or treatment of cancer comprising two or more epigenetic modifiers (abstract; page 1, [0004]).  Quercetin, SDB and EGCG are included in a short list of suitable epigenetic modifiers (page 1, [0004]).  

Inventor distinguishes over the US 2015/0366838 A1 in that SDB and EGCG are utilized in place of the quercetin in the prior art composition and method.  However, as evidenced by US 2013/0011488 A1, quercetin, SDB and EGCG are known to be equivalent epigenetic modifiers.  That being the case, one of ordinary skill in the art, before the effective filing date of the instant invention, would have found obvious the substitution of other equivalent epigenetic modifiers, such as SDB or EGCG, for the quercetin in the prior art composition and method of US 2015/0366838 A1.  Note that it is well settled that it is a matter of obviousness for one of ordinary skill to select a particular component from among many disclosed by the prior art, as long as it is taught that the selection will result in the disclosed effect.  In re Corkill, 771 F.2d. 1496, 1500 (Fed. Cir. 1985).  Furthermore, even if selection is required from various lists of components to form a variety of effective combinations, the disclosure of a multitude of effective combinations does not render any particular combination less obvious.  Merck & Co. v. Biocraft Labs., Inc., 874 F.2d. 804, 807 (Fed. Cir. 1989).  
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (10/27/2021 claim set) of copending Application No. 16/268,279 in view of US 2013/0011488 A1, cited in the IDS.  
Claim 1 of 16/268,279 teaches a pharmaceutical composition for the prophylaxis or treatment of cancer comprising two or more epigenetic modifiers.  US 2013/0011488 A1, also cited above, teaches the equivalence of quercetin, SPB and EGCG as epigenetic modifiers (abstract; page 1, [0004]).  That being the case, because of the comprising, there is substantial overlap of the composition of claim1 of 16/268,279 and the claimed composition of claims 44 and 45 of the instant application.  
This is a provisional nonstatutory double patenting rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        11/12/2021